Title: Notes on Warships, [ca. 30 April 1806]
From: Madison, James
To: 


                    
                        [ca. 30 April 1806]
                    
                    Treaty privileges of Ships of war in foreign ports
                    
                        
                        
                            Chalmers
                            p. 23–4–5
                        
                        
                            Vol. I.
                            37–8
                        
                        
                            
                            51–2
                        
                        
                            
                            67
                        
                        
                            
                            71–2
                        
                        
                            
                            92–3–4
                        
                        
                            
                            147.
                        
                        
                            
                            271–2–3
                        
                        
                            Vol II.
                            15
                        
                        
                            
                            39
                        
                        
                            
                            278
                        
                        
                            
                            302
                        
                        
                            
                            319
                        
                        
                            
                            338—the 2 Sicilies same as Spain
                        
                        
                        
                            
                            353. 40 hours instead of 24. for G.B. in ports of Morocco
                        
                        
                            
                            382
                        
                        
                            
                            387
                        
                        
                            
                            393
                        
                        
                            
                            396–7 ☞ Art: IV
                        
                        
                            
                            400–1 ☞ art XI–XII–XIII
                        
                        
                            
                            413–4
                        
                        
                            
                            428
                        
                        
                            
                            434.
                        
                    
                    1. p 34 no right to visit for municipal objects
                    see Resoln. of H. of Comons & H of L in 1739—approvd. by the King—Resd. that the subjects of G.B. have an evident right to navigate in the Amn. Seas, as well in going to as in returning from any part of the dominions of H Majesty; & that it is a manifest violation of this right—to visit such vessels at open sea, under pretext that they are freighted with Contraband or prohibited merchandizes.
                